DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group III, claims 1-2 (in part) & claims 5-17 in the reply filed on 1/21/2016 remains acknowledged.
Applicant’s election without traverse of 
(i) Setipiprant as the DP-2 antagonist compound; i.e., 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
;
(iv-c) a single drug;
(v-d) administering to said subject an effective amount of DP-2 antagonist, not including (v-a)-(v-c); and
(vi-a) a subject with androgenetic alopecia; 
with claims 1, 2, 5, 6, 10, 12, 13 and 15-17 encompassing or reading on the elected species in the reply filed on 1/21/2016 remains acknowledged.
Claims 18-31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/2016.
Claims 7-9, 11, 14-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/2016.

Response to Arguments
Applicants' arguments, filed 2/17/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Priority
The Examiner notes the following priority claims have been made for the instant application:

    PNG
    media_image2.png
    655
    450
    media_image2.png
    Greyscale

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/303,998, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With respect to amended claim 1, a review of 12/303,998 failed to identify disclosure of setipiprant (amended claim 1).  Therefore, instant claims 1, 45 & 50 do not have written description type support in 12/303,998.  
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/613,829, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Review of 61/613,829 failed to identify disclosure of any DP-2 (i.e., CD294, CRTH2 or GPR44) antagonist; there is no disclosure of setipiprant (amended claim 1).  Therefore, instant claims 1, 45 & 50 do not have written description type support in 61/613,829.
Accordingly, the earliest priority date available to the instant claims 1, 45 & 50 is the filing date of Application No. PCT/US13/31825, 3/15/2013.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 45, 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garza et al. (WO 2007/149312 A2; 2007; cited in a prior Office action) (Garza 2007); in view of Fretz et al. (WO 2005/095397 A1; 2005 Oct; cited in a prior Office action); Birkinshaw (“Discovery of potent CRTh2 (DP2) receptor antagonists”; 2006; Bioorganic & Medicinal Chemistry Letters; 16:4287-4290; cited in a prior Office action); and Garza et al. (“The Role of Prostaglandin D2 and its receptor .
Claim 44 has been canceled. Claims 45 & 50 have been amended to depend from amended independent claim 1.  
Garza 2007 teaches: 
[001] This invention provides methods of treating androgenetic alopecia (AGA), … comprising the step of contacting a subject with a compound or composition capable of decreasing prostaglandin D2 (PGD2) level or activity.
[ 00470] In another embodiment, the pharmaceutical composition is administered topically to body surfaces and is thus formulated in a form suitable for topical administration.
[00471] In another embodiment of methods and compositions of the present invention, the pharmaceutical compositions are administered orally.
Stimulating hair growth is among the methods [0062].
Garza establishes that PGD2 levels were raised in scalp of individuals with androgenetic alopecia:
[00517] In addition to the above genes, levels of the lipocalin (brain) isoform prostaglandin D2 synthase (PGD2S) were elevated in bald scalp relative to haired scalp (Figure 7 A). To confirm this finding, PGD2 levels were tested in bald and haired tissue from 3 patients. PGD2 was elevated in all bald samples, at an average fold increase of 11.6 (Figure 7B). This increase in PGD2 was verified in 1 individual by mass spectrometry. PGD2 was detected as 17 pg/mg of tissue in haired scalp and 75.5 pg/mg in bald scalp, representing a 4.4 fold increase in bald tissue.

[00167] In another embodiment, a DP-2 receptor antagonist is utilized in methods and compositions of the present invention. In another embodiment, the antagonist is any DP-2 antagonist known in the art.  Each possibility represents a separate embodiment of the present invention. 
Thus, Garza is reasonably construed to teach antagonism of DP-2 will result in treating androgenetic alopecia (with stimulation of hair growth), the skilled artisan would have preferred DP-2 selective antagonists.
Garza does not teach applicant elected setipiprant, the elected compound required by claim 1 in one alternative embodiment.  
Fretz teaches tetrahydropyridoindole derivatives and methods of treatment comprising administration of said compounds (abstract).  Prostaglandin D2 is a known agonist of the recently identified G-protein-coupled "chemoattractant receptor-homologous molecule expressed on Th2 cells” (CRTH2) (1:18-20).  The compounds of general Formulae (I) and (II), especially those mentioned as being preferred, display high selectivity towards the CRTH2 receptor. No antagonistic effects (IC50 >10 μM) are observed on e.g. prostaglandin D2 receptor DP1 (3:7-9).  [8-fluoro-2-(naphthalene-1-carbonyl)-1,2,3,4-tetrahydro-pyrido[4,3-b]indol-5-yl]-acetic acid [i.e., 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
corresponding to instant elected compound setipiprant] (22:15-16).  This compound has a reported binding to CRTH2 IC50 of 0.003 μM (3 nM) (p. 67, Table 13), satisfying a prior recited binding IC50 range of claim 1.  Furthermore, the present invention also concerns a process for the preparation of a pharmaceutical composition comprising at least one tetrahydropyridoindole derivative according to general Formula (II) (27:6-8).  These pharmaceutical compositions can be administered dermally and orally (27:13,16) (i.e., topical or oral administration of the compounds, including Applicant elected setipiprant).
Because setipiprant is highly selective for CRTH2 binding relative to DP-1 binding and does not substantially bind to DP1 over the broad range from 3 nM approaching 10 μM, the skilled artisan would have found it obvious to select setipiprant as the Garza DP-2 antagonist, in the method of treating androgenetic alopecia, giving the elected method of the instant claims.  The motivation would have been to select this art recognized DP-2 (aka CRTH2, per Birkinshaw, following) antagonist for the purpose taught, treatment of AGA, where setipiprant has the recognized benefit high selectivity over DP-1.
Birkinshaw teaches a second PGD2 receptor (compared to DP1), CRTh2 is also known as DP2; CRTh2 is a G-protein coupled 7-transmembrane protein found on 
The Examiner notes that the above basis is construed as sufficient motivation to render obvious selection of setipiprant as selective DP-2 antagonist relative to DP-1, to treat AGA.  However, even if Garza 2007 were construed as speculative about the mechanism of action of elevated PGD2 active via the DP-2 receptor, the skilled artisan would have reviewed further information about this mechanism of action, specifically related to androgenetic alopecia.  Such a reference is the abstract by Garza 2010.
Garza 2010 teaches the role of Prostaglandin D2 and its receptor DP-2 in promotion of Androgenetic alopecia (Abstract 615):

    PNG
    media_image4.png
    590
    800
    media_image4.png
    Greyscale



Applicant argues:
Applicants respectfully traverse. 
Amended claim 1 recites: 
1. 	A method for stimulating hair growth in a subject having androgenetic alopecia, the method comprising: administering to said subject an effective amount of a DP-2 (GPR44) antagonist is a selective DP-2 antagonist with respect to DP-1, and wherein the DP-2 antagonist is selected from the group consisting of [Setipiprant, AM211, AM461, ARRY-502, AZD1981, MK- 7246, QAV680 and 0C000459]. 
When addressing obviousness, the Supreme Court stated that the Graham v John Deere Co. of Kansas City, 383 U.S. 1 (1966) factors still control an obviousness inquiry. KSR International Co. v. Teleflex, Inc. 127 S.Ct. 1727 (2007). The "factors are: 1) the scope and content of the prior art; 2) the differences between the prior art and the claims; 3) the level of ordinary skill in the art; and 4) objective evidence of nonobviousness." Takeda Chemical Industries, Ltd. v. Alphapharm Pty. Ltd., 492 F.3d 1350, 1355 (Fed. Cir. 2007) (internal quotations removed) (quoting KSR, 127 S.Ct. at 1734; quoting Graham, 383 U.S. at 17-18). While KSR rejected a rigid application of the teaching, suggestion or motivation test, it "acknowledged the importance of identifying 'a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does"' in an obviousness inquiry. Takeda, 492 F.3d at 1356- 57 (quoting KSR, 127 S.Ct. at 1731). In addition, "a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." KSR, 127 S.Ct. at 1741. Finally, the Federal Circuit "emphasized that consideration part of the whole obviousness analysis, not just an afterthought." Leo Pharmaceutical Products, LTD. v. Rea, 726 F.3d 1346, 1357 (Fed. Cir. 2013) (emphasis in original) (citing In re Cyclobenzaprine, 676 F.3d 1063, 1075-76 (Fed.Cir. 2012).
First, subsequent work by the first-named inventor and together with others have further shown selectivity in the context of showing the ability of a selective DP-2 receptor (CRTH2) antagonist, AM211 (CRTH2 IC50 = 4.9 nM; W02017/019858 (a copy is attached for the Examiner's convenience as an Exhibit)), ¶ [0038]) to rescue hair follicles from inhibition by prostaglandin D2 (PGD2) (id., especially Examples and Figs. 1-3). While PGD2 suppressed proliferation and promoted apoptosis of human explant hair follicle keratinocytes, AM211, a selective DP-2 antagonist listed in claim 1, reversed these two PGD2-triggered cellular events in hair follicles (id., 1 [0096] and Figs. 3A-3C). Similarly, in mice, nearly all hair follicles in the control group had entered the catagen and telogen phase, while the AM211-treated groups showed a dose-dependent delay in hair follicles entering catagen (id., 1 [0095] and Figs. 2A-2E). 
Finally, DP receptor inhibitors were applied topically to mice in the growth (anagen) phase of the hair cycle and hair length was measure at the experiment's end. Selective DP2 inhibitors (including AM211 listed in claim 1) all extended the growing phase, while a mixed DP1/2 inhibitor did not, which demonstrate the importance of selective DP2 antagonism to stimulate hair growth. 
Thus, "[v]iewed through the lens of the objective indicia, as opposed to [a] hindsight lens," the claimed methods of stimulating hair growth with selective DP-2 antagonists are not obvious. Leo Pharma., 726 F.3d at 1359. 
For at least these reasons, the claims are not obvious over Garza 2007 in view of Fretz, Birkinshaw, and Garza 2010. Thus, Applicants respectfully request withdrawal of this rejection.


This is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As set forth in the rejection, the teachings of Garza (2007) include:
[00167] In another embodiment, a DP-2 receptor antagonist is utilized in methods and compositions of the present invention. In another embodiment, the 
Thus, Garza (2007) is reasonably construed to teach antagonism of DP-2 will result in treating androgenetic alopecia (with stimulation of hair growth), the skilled artisan would have preferred DP-2 selective antagonists.  The fact that Applicant later determined one selective DP-2 antagonist compound, AM211 (the instant elected compound was not even the subject of the test) actually achieves what is predicted by the instant prior art does not establish an unexpected result, but is actually evidence of expected beneficial results (MPEP 716.02(c)(II)).
Regarding the allegation that mixed DP-1/2 antagonist did not have any effect when topically applied, the argument does not document where in W02017/019858 this evidence is present, and a review of this document by the Examiner did not identify alleged evidence.  Even so, it does not appear to be surprising that mixed DP-1/2 antagonism is less effective than a DP-2 selective antagonist compound. Nonetheless, the evidence of Garza 2010 may be considered with the other teachings:
Garza 2010 abstract provides evidence that the DP-2 receptor is involved in development of AGA, but DP-1 is not.  Garza 2010 explicitly suggests the DP-2 receptor as a target for possible hair loss treatments.  Thus, the skilled artisan would have been led to select a selective antagonist of DP-2 (CRTH2), selectively active relative to DP-1.  
Based on Garza 2010 it does not appear to be surprising that mixed DP-1/2 antagonism was not effective (or less effective?) compared to DP-2 selective antagonism showing efficacy.  (Of course, the level to which this experiment was allegedly not effective has not been reviewed.  The Examiner cannot verify that effective 
In any case, MPEP 716.02(g) indicates that a declaration or affidavit is required, and permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute.  In the instant case, proffered evidence has not been presented in the form of a declaration or affidavit.  The Examiner cannot rely on WO2017/019858 as establishing a surprising effect.
Furthermore, MPEP 716.02(e) requires comparison with closest prior art.  The required comparison has not been made.  Whether Garza 2007 is considered closest (which teaches use of a DP-2 antagonist in therapy of AGA), or Garza 2010, which suggests use of a targeting DP-2 in therapy of AGA, the evidence does not show a comparison of the claims to a DP-2 antagonist in therapy of AGA showing any result unexpected (allegedly compared to a mixed DP-1/2 antagonist).
MPEP 716.02(d) requires unexpected results to be commensurate in scope with claimed invention.  There is no evidence based on the elected compound setipiprant administered to a subject with AGA, let alone the entirety of the scope of all 8 compounds of amended claim 1, in any amount considered to be “effective” (whatever the claimed range encompasses for each compound).
As pointed out in MPEP 2123 (I) patents are relevant as prior art for all they contain: "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 
The record provides a basis for selecting Applicant elected setipiprant as DP-2 antagonist, in the method of treating AGA taught by Garza.  Fretz teaches the CRTH2 IC50 is 0.003 μM (3 nM), satisfying a prior recited functional criterion for this compound in amended claim 1.  Oral administration is also taught by Fretz, and would thus have been an obvious administration route for compounds of Fretz; i.e., including Applicant elected setipiprant, and alternative topical administration is also taught and would have been obvious.
Supportive of the role of DP-2 is Garza 2010, which documents the role of DP-2 in AGA, providing motivation to select setipiprant in AGA therapy.  Garza 2010 explicitly suggests the DP-2 receptor as a target for possible hair loss treatments.  Thus, the skilled artisan would have been led to select a selective antagonist of DP-2 (CRTH2), selectively active relative to DP-1.  Thus, setipiprant, taught by Fretz to have a selectivity in excess of 3333-fold for antagonism of DP-2 relative to DP-1, would have been a clearly preferable choice.  Accordingly, Garza 2010 provides additional motivation to select setipiprant as the DP-2 antatonist, for treating AGA and stimulating hair growth subjects with AGA.

Claims 1, 45, 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Garza et al. (WO 2007/149312 A2; 2007; cited in a prior Office action) (Garza 2007); in view of Fretz et al. (WO 2005/095397 A1; 2005 Oct; cited in a prior Office action); Birkinshaw (“Discovery of potent CRTh2 (DP2) receptor , as applied to claims 1, 45, 50 above, and further in view of Garza et al. (“Prostaglandin D2 Inhibits Hair Growth and Is Elevated in Bald Scalp of Men with Androgenetic Alopecia”; 2012 Mar 21; Sci. Transl. Med.; 4(126; 126ra34): 1-11; DOI: 10.1126/scitranslmed.3003122; IDS 10/26/2016 reference 57) (Garza 2012).
The teachings of Garza 2007, Fretz, Birkinshaw and Garza 2010 are set forth above, together with motivation to select Applicant elected setipiprant as the active compound a DP-2 antagonist, highly selective for DP-2 relative to DP-1.  Even if Jones were taken into account, or the fact that Garza 2007 does not demonstrate data for DP-2 activity in hair loss, relative to DP-1, considered to somehow weigh against selection of setipiprant, the skilled artisan would have also found it obvious to evaluate further knowledge clarifying the mechanism by which PGD2 elevation inhibits hair growth in AGA.  Such a reference is Garza 2012.
Garza 2012 teaches Testosterone is necessary for the development of male pattern baldness, known as androgenetic alopecia (AGA); yet, the mechanisms for decreased hair growth in this disorder are unclear. We show that prostaglandin D2 synthase (PTGDS) is elevated at the mRNA and protein levels in bald scalp compared to haired scalp of men with AGA. The product of PTGDS enzyme activity, prostaglandin D2 (PGD2), is similarly elevated in bald scalp. During normal follicle cycling in mice, Ptgds and PGD2 levels increase immediately preceding the regression phase, 
 This reference specifically finds that AGA is associated with elevated levels of PGD2, and hair growth inhibition requires GPR44, but does not require PGDR receptor 1 (PTGDR).  Figure 1 F documents that GPR44 receptor is a synonym for DP-2 & PTGDR receptor is a synonym for DP-1.  Thus, Garza 2012 clearly points to the DP-2 receptor pathway for the action of PFD2 in balding, but not DP-1.  Accordingly, when applying the Garza 2007 method of treating AGA, the skilled artisan would have been informed that antagonism of DP-2 would have been preferred, as the effect is thought to proceed through this receptor, but not through the DP-1 receptor.  This provides stronger obviousness rationale to select an antagonist of DP-2, selective over DP-1.  The rejection documents Applicant elected setipiprant has these properties, being in excess of 3333-fold selective.  Thus, with this additional teaching in mind, there would have been stronger expectation that setipiprant would have been a clearly preferable active compound for treating AGA and stimulating hair growth, via mitigation of the 

Applicant argues:
Applicants respectfully traverse. 
First, for the same reasons discussed above that the claims are not obvious over Garza 2007 in view of Fretz, Birkinshaw, and Garza 2010, the claims also are not obvious over Garza 2007 in view of Fretz, Birkinshaw, and Garza 2012. 
In addition, the claims are not obvious over Garza 2007 in view of Fretz, Birkinshaw, and Garza 2012, because Garza 2012 is NOT prior art to the claims. As discussed above, the claims are at least entitled to the March 15, 2013 priority date of PCT/US2013/031825, which is less than one year after Garza 2012 published, and Garza 2012 also describes the inventors' own work. Because it describes the inventors' own work, it is not by "another." Because Garza 2012 describes the inventors' own work and was published less than one year before the March 15, 2013 filing date of PCT/US2013/031825, Garza 2012 is not available as prior art to these claims. In re Katz, 687 F.2d 450, 454 (CCPA 1982) ("[O]ne's own work is not prior art ... even though it has been disclosed to the public in a manner or form which otherwise would fall under 35 U.S.C. § 102(a)."). Because Garza 2012 is not available as prior art here, it cannot be used in an obviousness rejection. 
For at least these reasons, the claims are not obvious over Garza 2007 in view of Fretz, Birkinshaw, and Garza 2012, and Applicants respectfully request the withdrawal of this rejection. 

This is not persuasive.
The reasons discussed above have been addressed above.
Regarding Garza 2012, this publication was published prior to the effective filing date currently recognized for the amended claims, 3/15/2013.  Garza named a series of inventors not named in the instant application.  Regarding the allegation that Garza 2012 is the inventor’s own work, this has not been established by evidence on the record.  Attorney’s arguments cannot take the place of evidence on the record.

A prima facie case is made out under pre-AIA  35 U.S.C. 102(a) if, within 1 year of the filing date, the invention, or an obvious variant thereof, is described in a "printed publication" whose authorship differs in any way from the inventive entity unless it is stated within the publication itself that the publication is describing the inventor's or at least one joint inventor's work. In re Katz, 687 F.2d 450, 215 USPQ 14 (CCPA 1982). See MPEP § 2128 for case law on what constitutes a "printed publication." Note that when the reference is a U.S. patent, U.S. patent application publication, or certain international application publication published within the year prior to the application filing date, a pre-AIA  35 U.S.C. 102(e)  rejection should be made. (emphasis added)

The authorship of Garza 2012 differs from the inventive entity of the instant application, naming a series of additional authors, 15 altogether, by the Examiner’s count, whereas the Application only names 3 inventors.  The Examiner does not identify any statement in the Garza 2012 publication that the publication is describing the inventor’s work.
MPEP 2123.01(I) further indicates removal of the reference may be made by filing of affidavits:
An inventor's or at least one joint inventor's disclosure of his or her own work within the year before the application filing date cannot be used against the application as prior art under pre-AIA  35 U.S.C. 102(a). In re Katz, 687 F.2d 450, 215 USPQ 14 (CCPA 1982) (discussed below). Therefore, where the inventor or at least one joint inventor is one of the co-authors of a publication cited against the application, the publication may be removed as a reference by the filing of affidavits made out by the other authors establishing that the relevant portions of the publication originated with, or were obtained from, the inventor or at least one joint inventor. Such affidavits are called disclaiming affidavits. Ex parte Hirschler, 110 USPQ 384 (Bd. App. 1952). The rejection can also be overcome by submission of a specific declaration by the inventor or at least one joint inventor establishing that the article is describing the inventor's own work. In re Katz, 687 F.2d 450, 215 USPQ 14 (CCPA 1982). (emphasis added)


Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). (emphasis added)

See also MPEP 716.01(c)(II): Attorney Arguments Cannot Take the Place of Evidence
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. (emphasis added)

The argument requires evidence to establish.  Accordingly the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 45 & 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7 of U.S. Patent No. US 9,889,082 B2 in view of Garza et al. (WO 2007/149312 A2; 2007; cited in a prior Office action) (Garza 2007); Fretz et al. (WO 2005/095397 A1; 2005 Oct; cited in a prior Office action); Birkinshaw (“Discovery of potent CRTh2 (DP2) receptor antagonists”; 2006; Bioorganic & Medicinal Chemistry Letters; 16:4287-4290; cited in a prior Office action); and Garza et al. (“The Role of Prostaglandin D2 and its receptor DP-2 in promotion of Androgenetic Alopecia”; Journal of Investigative Dermatology; 2010; 130(Suppl.1): p. S103; IDS reference 58) (Garza 2010). 
The patent claims are drawn to a method of treating AGA in a scalp of a subject comprising contacting the subject with an effective amount of a PGD2 antagonist; claims 6-7 limit the DP receptor antagonist to a CRTH2/DP2 receptor antagonist.  Thus, the patent claims are generic to, and embrace the instant claims.  The teachings of Garza 2007, Fretz, Birkinshaw and Garza 2010 are outlined above and provide evidence that CRTH2 and DP2 are synonyms, and provide evidence motivating selection of the instant elected setipiprant, for treating AGA, which is selective for DP-2 antagonism with respect to DP-1.  Application to scalp (claimed contacting the subject) is implied by topical administration, and alternatively, oral administration would result in the claimed contact with the compound.  For the reasons discussed above, within the claimed method of treating AGA it would have been obvious to contact setipiprant in an effective amount with the AGA subject, .
Claims 1, 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7 of U.S. Patent No. 10,849,842 in view of Garza et al. (WO 2007/149312 A2; 2007; cited in a prior Office action) (Garza 2007); Fretz et al. (WO 2005/095397 A1; 2005 Oct; cited in a prior Office action); Birkinshaw (“Discovery of potent CRTh2 (DP2) receptor antagonists”; 2006; Bioorganic & Medicinal Chemistry Letters; 16:4287-4290; cited in a prior Office action); and Garza et al. (“The Role of Prostaglandin D2 and its receptor DP-2 in promotion of Androgenetic Alopecia”; Journal of Investigative Dermatology; 2010; 130(Suppl.1): p. S103; IDS reference 58) (Garza 2010). 
The patent claims are drawn to a method of treating AGA of a subject comprising orally administering an effective amount of a PGD2 antagonist; claims 6-7 limit the DP receptor antagonist to a CRTH2/DP2 receptor antagonist.  Thus, the patent claims are generic to, and embrace the instant claims.  The teachings of Garza 2007, Fretz, Birkinshaw and Garza 2010 are outlined above and provide evidence that CRTH2 and DP2 are synonyms, and provide evidence motivating selection of the instant elected setipiprant, for treating AGA, which is selective for DP-2 antagonism with respect to DP-1.  Oral administration is taught.  For the reasons discussed above, within the claimed method of treating AGA it would have been obvious to orally administer setipiprant in an effective amount with the AGA subject, rendering obvious the instant claimed embodiment from within the scope of the broader claimed methods.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611